 Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.1 Filed 05/25/21 Page 1 of 25




                      UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF MICHIGAN

                              SOUTHERN DIVISION


THOMAS ARTHUR SARNOWSKI II and
MEGAN SARNOWSKI,

Plaintiffs,                                             Hon.

v.                                                      Case No.

CITY OF WYANDOTTE,
ELIZABETH DISANTO, BRIAN ZALEWSKI,
DEVIN GEIGER, JOSEPH CARR, AND
CHARLES GILLENWATER,

Defendants.

__________________________________________________________________

                     COMPLAINT AND JURY DEMAND

       Plaintiffs Thomas Arthur Sarnowski II and Megan Sarnowski state the following for

their Complaint against Defendants:


                          OVERVIEW OF THE CASE

       1.     The City of Wyandotte operates the Wyandotte Police Department and

the Downriver Central Animal Control Agency (DCAC) as a member by adoption

of an interlocal agreement.

       2.     The Wyandotte Police Department and the DCAC seized Plaintiffs'

property through an improper and illegal subpoena presented by the Wyandotte
 Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.2 Filed 05/25/21 Page 2 of 25




Police Department and signed at the time by Defendant Magistrate Elizabeth Disanto

of the 27th District Court. Exhibit A.

      3.     At the time the first subpoena was submitted for signature, Defendant

Devin Geiger (Geiger) utilized a police report number in the guise of a court case

number that would have been generated by the court after filing a Complaint.

      4.     There was no pending civil and/or criminal case at the time the

subpoena was presented and signed by Disanto, therefore there was no case from

which any subpoena could properly issue.

      5.     The Wyandotte Police Department and the DCAC utilized this first fake

subpoena to confiscate Plaintiffs' property in violation of Michigan law.

      6.     Additionally, because the first fake subpoena (Exhibit A) did not arise

from a pending case, there was no time for compliance with the subpoena nor time

to object to the subpoena as well as other procedural and substantive safeguards

required under applicable law.

      7.     Plaintiffs had hired legal counsel in attempts to rectify the illegal

seizure by way of the fake subpoena.

      8.     The Clerk to the 27th District Court admitted through staff and directly,

on at least six different occasions, that no civil matter was pending against Plaintiffs.




                                           2
 Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.3 Filed 05/25/21 Page 3 of 25




       9.        The District Court refused to allow any filings related to the “subpoena”

(Exhibit A) including, but not limited to, motions challenging the subpoena, motions

challenging subject matter jurisdiction or otherwise.

       10.       The Clerk to the 27th District Court admitted that Wyandotte police

officers routinely utilize police report numbers versus filed case numbers to seize

property, records, etc., and that such fake subpoenas are issued all the time without

pending matters.

       11.       Again, based upon the fake subpoena (Exhibit A), the Wyandotte Police

Department and the DCAC seized two dogs (the “Dogs”) belonging to Plaintiffs.

       12.       The Michigan legislature has specifically outlined methods to seize

dogs within the State, none of which was followed. MCL 287.322(2).

       13.       The Wyandotte ordinances were not followed. Code of Ordinances,

City of Wyandotte, Michigan, Section 4.

       14.       On June 22, 2018, Defendant Devin Geiger drafted another fake

document, that being SCAO form Complaint and Summons regarding Dangerous

Animal. (Exhibit B.) Upon information and belief, the Complaint and Summons

was never filed with the district court and a case number was never designated.

       15.       Geiger again utilized the Wyandotte Police Report number without

filing a case.




                                              3
 Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.4 Filed 05/25/21 Page 4 of 25




      16.    Judge James Kandrevas sitting in for Judge Randy Kalmbach signed

and issued the Summons, being a part of the Complaint and Summons. (Exhibit B.)

      17.    The Summons illegally directed the Plaintiffs to turn the animals over

to the Wyandotte Police, which violated M.C.L. 287.322, as well as the City of

Wyandotte ordinances.

      18.    Defendant Geiger then on June 26, 2018 prepared another fake

subpoena utilizing the police report number that was signed by Judge Randy

Kalmbach. (Exhibit C.)

      19.    That subpoena was never served upon Plaintiffs, but sent to their

veterinary to illegally obtain confidential records.

      20.    The Defendants’ conduct violated the Plaintiffs’ rights under the

Fourth, Fifth and Fourteenth Amendments to the United States Constitution.

Plaintiffs seek, inter alia, monetary damages for violations under 42 U.S.C. § 1983,

et seq., declaratory and injunctive relief that Defendants’ actions and procedures are

violative of the Fourth, Fifth and Fourteenth Amendments to the United States

Constitution justifying an order prohibiting such future similar conduct, and

monetary damages under state law conversion theory.

                   PARTIES, JURISDICTION AND VENUE

      21.    Plaintiffs incorporate by reference all previous allegations.




                                           4
 Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.5 Filed 05/25/21 Page 5 of 25




      22.     Plaintiff Thomas Arthur Sarnowski, II, is an individual person who

resides in Wayne County, Michigan.

      23.     Plaintiff Megan Sarnowski is an individual person who resides in

Wayne County, Michigan.

      24.     Defendant City of Wyandotte (the “City”) is a municipal subdivision of

the State of Michigan, which is located in Wayne County, Michigan. The Wyandotte

Police Department and Downriver Central Animal Control Agency (DCAC) are, on

information and belief, department(s) and/or agencies of the City. The DCAC, upon

information and belief, and as espoused on the City of Wyandotte's website is “a

division of the Wyandotte and Southgate Police Department.”

      25.     Defendant Brian Zalewski (Zalewski) is an individual. Zalewski is the

chief of the Wyandotte Police Department and is employed by the City, and/or the

Police Department.

      26.     Defendant Devin Geiger (Geiger) is an individual. Geiger is a detective

of the Wyandotte Police Department and is employed by the City, and/or the Police

Department.

      27.     Defendant Joseph Carr (Carr) is an individual. Carr is a detective of

the Wyandotte Police Department and is employed by the City, and/or the Police

Department.




                                          5
 Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.6 Filed 05/25/21 Page 6 of 25




       28.     Defendant Charles Gillenwater (Gillenwater) is an individual.

Gillenwater, and upon information and belief, is an officer of the Wyandotte Police

Department and is employed by Defendant City of Wyandotte, and/or Wyandotte

Police Department, and/or DCAC.

       29.     Defendant Elizabeth Disanto (Disanto) is an individual employed as

formerly a Magistrate and now a Judge in the 27th District Court.

       30.     The Plaintiffs seek relief in this case under 42 U.S.C. § 1983, et seq.

       31.     Plaintiffs’ other claims in this action, which do not arise under federal

statutes, are so related to the federal statutory claims that they form the same case or

controversy.

       32.     Upon information and belief, Defendants reside within this judicial

district and a substantial part of the acts and omissions giving rise to this claim

occurred in this judicial district.

                            GENERAL ALLEGATIONS

       33.     Plaintiffs incorporate all previous allegations herein by reference.

       34.     Geiger submitted on, or about June 1, 2018, the attached subpoena to

then Magistrate Disanto in the 27th District Court. (Exhibit A.)

       35.     Magistrate Disanto signed same. (Exhibit A.).




                                            6
 Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.7 Filed 05/25/21 Page 7 of 25




       36.   Under Michigan law as will be further discussed herein, neither a

warrant nor a subpoena is sufficient to confiscate a dog under the dangerous animal

statute.

       37.   The fake subpoena is illegal as it does not comport with Michigan law

because it was not issued through a pending case.

       38.   Geiger submitted on, or about, June 22, 2018 a fake Complaint and

Summons Regarding Dangerous Animal, failing to file same, to swear to the truth

of the allegations as required as it must be sworn, and based upon a police report

number, which illegally directed the dogs to be turned over to DCAC after they were

already illegally seized. (Exhibit B.)

       39.   Geiger submitted on, or about, June 26, 2018 a subpoena based upon a

police report number, again not a filed case, illegally requesting and obtaining

confidential medical records regarding Plaintiffs' dogs. (Exhibit C.).

       40.   The fake second subpoena seeking medical reocrds was never served

upon Plaintiffs.

       41.   MCL 600.1455 allows courts to issue subpoenas “in accordance with

the court rules.”

       42.   MCR 2.506 is the predominant court rule regulating the issuance of

subpoenas.




                                          7
 Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.8 Filed 05/25/21 Page 8 of 25




      43.   MCR 2.506(A)(1) clearly outlines that the subpoena can only be issued

“in which a matter is pending.”

      44.   MCR 2.506(A)(5) specifically states: “A subpoena may be issued only

in accordance with this rule or MCR 2.305, 2.621(C), 9.112(D), 9.115(I)(1), or

9.212.”

      45.   For ease, the latter four court rules can easily be eliminated as MCR

2.621(C) applies to Proceedings Supplementary to Judgments; MCR 9.112, MCR

9.115 and MCR 9.212 apply to attorney disciplinary proceedings.

      46.   M.C.R. 2.506 also requires:

            a.     That the subpoena command appearance with or without

                   production on a date and time specified. MCR 2.506(A)(1). This

                   was not complied with.

            b.     The subpoena requires time for compliance. It requires at least

                   two days prior and that is for a trial date. MCR 2.506(C)(1). This

                   was not complied with.

            c.     The subpoena is required to state the court in which the matter is

                   pending, which is the 27th Judicial District, but no matter was

                   admittedly pending. MCR 2.506(D)(2) and (D)(3). The court

                   “Case No.” was falsified with a police report number.




                                          8
 Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.9 Filed 05/25/21 Page 9 of 25




             d.    “[S]tate the place where the trial or hearing is scheduled.” MCR

                   2.506(D)(4). The “place” was falsified as there was no court

                   case, thus necessarily no trial or hearing could properly take

                   place.

             e.    “[S]tate the file designation assigned by the court.” 2.506(D)(6).

                   The court “Case No.” was falsified with a police report number.


      47.    These procedural due process safeguards built into the Michigan Court

Rules were not complied with because there was no matter pending.

      48.    MCR 2.305, Subpoena for Taking Deposition, allows for a subpoena to

be issued but as a part of discovery. MCR 2.301.

      49.    MCR 2.302 only allows discovery “after the commencement of the

action.”

      50.    MCR 2.305 specifically states that “subpoenas shall not be issued

except in compliance with MCR 2.306(A)(1).

      51.    MCR 2.306(A)(1) requires that the discovery be “after commencement

of the action.”

      52.    District courts don't provide discovery as a matter of right; it is by

request.

      53.    MCR 2.305 requires the Notice be served prior to serving a subpoena.

MCR 2.305(A)(1). MCR 2.305 provides “[a]fter serving the notice...a party may


                                         9
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.10 Filed 05/25/21 Page 10 of 25




have a subpoena issued in the manner provided by MCR 2.506....” 2.305(A)(4)

provides for objections but during the time for compliance of the subpoena.

      54.     No such time frame was given. MCR 2.305(B)(1) requires 14 days for

production.

      55.     The June 1, 2018 subpoena did not comply with Michigan law nor

Federal law in whole or in part.

      56.     Utilizing the fake subpoena, Defendants Carr and Gillenwater went to

Plaintiffs' home in Wyandotte on June 1, 2018 and seized the dogs.

      57.     The subpoena was presented and the dogs were demanded to be turned

over. Plaintiffs not knowing that the subpoena was illegal complied with same.

      58.     Plaintiffs' demanded their dogs back to no avail. On June 18, 2018,

letters were hand delivered to Officer Brian Zalewski (Zalewski), Geiger, and

DCAC informing them of the illegal subpoena, illegal seizure, and demand for the

dogs, to no avail.

      59.     One or more Defendants, individually and/or collectively, represented

that obtaining a subpoena without a court case and utilizing a police report number

is sufficient. It was further represented that this is standard practice and procedure

and has happened prior to the instant matter.

      60.     Plaintiffs, through legal counsel Celeste Dunn, attempted to be heard in

front of the 27th District Court Judge to have the dogs released and inform the Judge


                                          10
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.11 Filed 05/25/21 Page 11 of 25




of the void June 1, 2018 subpoena, to no avail, as it was represented “no case was

pending” and the request would be an ex parte communication.

      61.    In an act of intimidation, three Wyandotte police officers came down

from the police department as counsel Celeste Dunn was attempting to be heard.

      62.    The June 22, 2018 Complaint and Summons violated MCL 287.322 as

it requires “[u]pon the filing of a sworn complaint as provided in subsection (1), the

court or magistrate shall order the owner to immediately turn the animal over to a

proper animal control authority, an incorporated humane society, a licensed

veterinarian, or a boarding kennel, at the owner's option....”

      63.    The Wyandotte City Ordinance mimics the state statute in pertinent

part. There was no filing nor options for holding presented at any pertinent time.

      64.    These options were not provided in violation of state statute as well as

the Fourth Amendment to the U.S. Constitution.

      65.    The June 22, 2018 Complaint and Summons set a hearing date for July

12, 2018 at 9:30 a.m., yet again, there was no case to allow for a hearing.

      66.    Plaintiffs’ counsel attempted to file another motion relative to same on

Thursday July 5, 2018, however the 27th District Court Clerk's office stated that no

case existed for this hearing nor was a hearing scheduled for that date and they would

accept no filings, motions or other pleadings, etc.




                                          11
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.12 Filed 05/25/21 Page 12 of 25




      67.       At that time, counsel was notified of an arraignment on another matter

with a case number 18-2466 that was scheduled at the same date and time.

      68.       In addition to the Complaint and Summons not being filed, in order for

the court to obtain jurisdiction, it must be sworn. MCL 287.322(1) “Upon a sworn

complaint....”

      69.       The SCAO form utilized in this matter properly has the notarization,

the “subscribed and sworn” verbiage, yet nothing was completed; there is no

indication it was sworn as is required.

      70.       The Complaint and Summons were not properly served; they were

posted on the Sarnowski front door versus being personally served pursuant to MCR

2.105(A). There was no personal jurisdiction obtained; there was no subject matter

jurisdiction.

      71.       The 27th District Court had no subject matter jurisdiction over the

matter. If a court takes action when it lacks subject matter jurisdiction, any and all

action that is taken is void. Derderian v. Genesys Health Care Sys, 263 Mich. App.

364, 375, 689 N.W.2d 145 (2004) (emphasis added).

      72.       At the alleged July 12, 2018 hearing date the 27th District Court

informed counsel that there was no pending case or case number and the show cause

hearing was not scheduled nor up for that date.




                                           12
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.13 Filed 05/25/21 Page 13 of 25




       73.   The 27th District Court judge refused to release the dogs despite it

having no jurisdiction and instead set the matter for a criminal pre-trial conference

on July 19, 2018.

       74.   Defendants' illegal seizure caused Plaintiffs' irreparable injury and to

suffer damages.

       75.   Plaintiff Megan Sarnowski was pregnant and this had caused her much

emotional distress, physical distress and other damages. The welfare of the dogs was

at issue.

       76.   Dog Zoe died as a direct result of an infection acquired at the animal

shelter that Defendants dictated the dogs be placed with no legal authority for same.

                             COUNT I
              VIOLATION OF CIVIL RIGHTS 42 U.S.C. § 1983
                     AND FOURTH AMENDMENT

       77.   Plaintiff re-alleges all prior allegations.

       78.   The Fourth Amendment of the United States Constitution, U.S. Const.

amend. IV, prohibits the government from unreasonably searching or seizing a

citizen’s property. “A ‘seizure’ of property occurs when there is some meaningful

interference with an individual’s possessory interests in that property.” United States

v. Jacobsen, 466 U.S. 109, 113 (1984).

       79.   “[T]here is a constitutional right under the Fourth Amendment to not

have one's dog unreasonably seized.” Brown v. Battle Creek Police Department,


                                           13
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.14 Filed 05/25/21 Page 14 of 25




844 F.3d 556, 566 (6th Cir. 2016). It is settled law, negating any qualified immunity,

that the owners of dogs, even unlicensed ones, are entitled to constitutional and

fourth amendment protections as they retain a property interest in the dogs. Smith v

Detroit, et al, 751 Fed. Appx. 691, 696 (2018).

      80.     "The destruction of property by state officials poses as much of a threat,

if not more, to people's right to be 'secure . . . in their effects' as does the physical

taking of them." Fuller v. Vines, 36 F.3d 65, 68 (9th Cir. 1994), overruled on other

grounds, Robinson v. Solano County, 278 F.3d 1007, 1013 (9th Cir. 2002) (citation

omitted).

      81.     "The killing of [a] dog is a destruction recognized as a seizure under

the Fourth Amendment" and can constitute a cognizable claim under § 1983. Id.

      82.     Dogs are more than just a personal effect. San Jose Charter of the Hells

Angels Motorcycle Club v. City of San Jose, 402 F.3d 962, 975 (9th Cir. 2005).

      83.     The emotional attachment to a family’s dog is not comparable to a

possessory interest in furniture. Id.

      84.     Plaintiff’s Fourth Amendment interests involved are substantial

because "the bond between a dog owner and his pet can be strong and enduring,"

and Plaintiff thinks of his dogs “in terms of an emotional relationship, rather than a

property relationship." Altman v. City of High Point, N.C., 330 F.3d 194, 205 (4th

Cir. 2003).



                                           14
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.15 Filed 05/25/21 Page 15 of 25




      85.    Defendants' acts, including but not limited to, obtaining of the illegal

subpoena, failing to file a sworn Complaint, and illegally seizing Plaintiffs’ two dogs

were objectively unreasonable.

      86.    Defendants’ actions have resulted in the death of Plaintiffs’ dog Zoe.

      87.    Indeed, Defendants’ acts described herein both individually and

collectively were and are intentional, grossly negligent, and/or amount to reckless or

callous indifference to Plaintiffs’ constitutional rights.

      88.    Defendants’ actions are unreasonable under the totality of the

circumstances and therefore constitute an unreasonable search and seizure under the

Fourth Amendment. The Fourth Amendment violations continue to this day.

      89.    No governmental interest justifies the intrusion and deprivation of

Plaintiff’s dogs involved in this case.

      90.    The right to possess a dog is clearly established. Lesher v. Reed, 12 F.3d

148, 150-51 (8th Cir. 1994).

      91.    As a direct and proximate cause of Defendants' unlawful seizure of

Plaintiffs’ dogs, including the death of Zoe, Plaintiffs have suffered and continue to

suffer damages, including mental pain and anguish that flow naturally from the

constitutional violations. Moreno v. Hughes, 2016 U.S. Dist. 5697 (E.D. Mich. Jan.

19, 2016) (holding that mental anguish and suffering damages are recoverable under




                                           15
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.16 Filed 05/25/21 Page 16 of 25




the Civil Rights Act where police officers violate the Fourth Amendment by

unreasonably shooting plaintiff’s dog).

                               Compensatory Damages


      92.       Under 42 U.S.C. § 1983 Plaintiff is entitled to an award of

compensatory damages against Defendants City of Wyandotte, Zalewski, Geiger,

Carr, and Gillenwater.

                                  Punitive Damages


      93.       Defendants' actions were reckless; showed and continue to show

callous indifference toward the rights of Plaintiff; and were taken in the face of a

perceived risk that the actions would violate federal law.

      94.       Plaintiffs are entitled to an award of punitive damages against

Defendants Zalewski, Geiger, Carr, and Gillenwater, in order to punish them and to

deter others.

                                   Attorney’s Fees

      95.       Under 42 U.S.C. § 1988 if Plaintiff is the prevailing party in this

litigation, then he will be entitled to receive an award of reasonable attorney’s fees,

non-taxable expenses and costs.

      THEREFORE, Plaintiffs request the declaratory and injunctive relief describe

herein, compensatory damages in a fair and reasonable amount, for punitive



                                          16
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.17 Filed 05/25/21 Page 17 of 25




damages, for reasonable attorney’s fees, for non-taxable expenses, for costs, and

Plaintiff prays for such other relief as may be just under the circumstances and

consistent with the purpose of 42 U.S.C. § 1983.

                                  COUNT II
                        VIOLATION OF CIVIL RIGHTS
              42 U.S.C. § 1983 AND FOURTEENTH AMENDMENT
                         PROCEDURAL DUE PROCESS

       96.    Plaintiff re-alleges all of the preceding paragraphs as if set forth fully

herein.

       97.    The Fourteenth Amendment provides “nor shall any state deprive any

person of life, liberty or property, without due process of law.” U.S. Const. amend.

XIV, sect. 1, cl. 3.

       98.    To establish a procedural due process claim under 42 U.S.C. Sect. 1983,

a plaintiff must show that (1) it had a life, liberty, or property interest protected by

the Due Process Clause; (2) it was deprived of this protected interest; and (3) the

state did not afford it adequate procedural rights. See Daily Servs., LLC v. Valentino,

756 F.2d 893, 904 (CA6 2014).

       99.    Plaintiffs had a protected property interest in their dogs. MCL

287.286a; MCL 287.321, et seq., Brown, supra., Smith, supra.

       100.   Plaintiff's protected property interest in their dogs was denied due to

the unlawful seizure, and death of dog Zoe.




                                           17
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.18 Filed 05/25/21 Page 18 of 25




      101.   Plaintiffs property interest in their dogs was denied due to an illegal

seizure by use of a fake subpoena and a fake Complaint and Summons and hence

the denial of a constitutionally mandated hearing to be held at a meaningful time and

a meaningful manner. No procedural due process safeguards pursuant to MCL

287.321, et seq., were provided.

      102.   Due to the use of the fake subpoena and fake Complaint and Summons

no procedural remedy to retrieve either dog was provided.

      103.   Therefore, Plaintiffs had a constitutionally protected interest that was

denied as a direct and proximate cause of Defendants' actions of illegally seizing the

dogs, killing a dog, and all without being provided an opportunity to be heard. As a

direct and proximate cause of Defendants' actions, Plaintiffs have been and continue

to be damaged.

                             Compensatory Damages


      104.   Under 42 U.S.C. § 1983 Plaintiffs are entitled to an award of

compensatory damages against Defendants City of Wyandotte, Zalewski, Geiger,

Carr, and Gillenwater.

                                   Punitive Damages

      105.   Defendants’ actions were reckless; showed and continue to show

callous indifference toward the rights of Plaintiff; and were taken in the face of a

perceived risk that the actions would violate federal law.

                                          18
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.19 Filed 05/25/21 Page 19 of 25




      106.      Plaintiffs are entitled to an award of punitive damages against

Defendants Zalewski, Geiger, Carr, and Gillenwater, in order to punish them and to

deter others.

                                     Attorney’s Fees


      107.      Under 42 U.S.C. § 1988 if Plaintiffs are the prevailing party in this

litigation, then they will be entitled to receive an award of reasonable attorney’s fees,

non-taxable expenses and costs.

      THEREFORE, Plaintiffs requests the injunctive and declaratory relief

describe herein, compensatory damages in a fair and reasonable amount, for punitive

damages, for reasonable attorney’s fees, for non-taxable expenses, for costs, and

Plaintiff prays for such other relief as may be just under the circumstances and

consistent with the purpose of 42 U.S.C. § 1983.

                          COUNT III
          MONELL POLICY AND CUSTOM LIABILITY AGAINST
               DEFENDANTS CITY OF WYANDOTTE


      108.      Plaintiffs re-allege all of the preceding paragraphs.

      109.      Defendants were aware of Plaintiffs’ ownership interests.

      110.      Defendant City of Wyandotte, including the Wyandotte Police

Department and the DCAC, actions and inaction demonstrate its policy of failing to




                                             19
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.20 Filed 05/25/21 Page 20 of 25




recognize constitutionally protected property ownership rights that are clearly

outlined in the federal system and in the Federal Sixth Circuit Court of Appeals.

      111.   Defendant City of Wyandotte, including the Wyandotte Police

Department and DCAC, has a policy indicating a deliberate course of action of not

providing for federal constitutionally mandated and state directed procedure for

seizure of dogs, of submitting to the court fraudulent subpoenas, of failing to file

sworn complaints, of failing to properly serve Plaintiffs with process, and of failing

to provide post-deprivation hearings.

      112.   Defendant City of Wyandotte, including the Wyandotte Police

Department and DCAC, failed to train and supervise its police officers and animal

control officers to provide for federal constitutionally mandated pre- and post-

seizure processes as outlined under state law and mandated by the federal

constitution, and by denying post-detention hearings at a meaningful time and in a

meaningful manner.

      113.   Upon information and belief, Defendant Zalewski, Defendant Geiger

and Defendant Gillenwater and the Chief Animal Control Officer of DCAC are

officials with decision-making authority and decided and/or ratified the illegal

seizure, illegal detention and continued detention of Plaintiffs’ dogs without any

hearing pursuant to Michigan law.




                                         20
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.21 Filed 05/25/21 Page 21 of 25




      114.   Defendant City of Wyandotte, including the Wyandotte Police

Department and DCAC, has a custom of tolerance or acquiescence in not providing

for state and federal constitutionally mandated pre-seizure and post-seizure process.

      115.   Defendant City of Wyandotte’s, including the Wyandotte Police

Department and DCAC, policy and custom violates both the 4th Amendment and 14th

Amendment of the U.S. Constitution.

      116.   As a direct and proximate cause of Defendant City of Wyandotte’s,

including the Wyandotte Police Department and DCAC, policy and custom,

Plaintiffs’ constitutional rights have been violated and have caused Plaintiffs to be

damaged.

                              Compensatory Damages


      117.   Under 42 U.S.C. § 1983 Plaintiffs are entitled to an award of

compensatory damages against Defendant City of Wyandotte.

                                   Attorney’s Fees

      118.   Under 42 U.S.C. § 1988 if Plaintiffs are the prevailing party in this

litigation, then they will be entitled to receive an award of reasonable attorney’s fees,

non-taxable expenses and costs.

      WHEREFORE, Plaintiffs request the injunctive and declaratory relief

described herein, compensatory damages in a fair and reasonable amount, for

punitive damages, for reasonable attorney’s fees, for and non-taxable expenses, for

                                           21
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.22 Filed 05/25/21 Page 22 of 25




costs, and Plaintiffs pray for such other relief as may be just under the circumstances

and consistent with the purpose of 42 U.S.C. § 1983.



                                COUNT IV
                     DECLARATORY AND INJUNCTIVE RELIEF

      119.   Plaintiff re-alleges all of the preceding paragraphs as if set forth fully

herein.

      120.   MCL 600.1455. MCR 2.305 and MCR 2.506 regulate the proper

issuance of subpoenas.

      121.   MCL 287.322 governs the proper procedures for seizure of alleged

dangerous animals.

      122.   Defendants’ actions, policies, and procedures, each and collectively,

incorporate conduct not authorized and/or prohibited under the aforementioned

statutes and court rules resulting in the issuances of fake subpoenas, fake complaints,

and fake summons to illegally seize property in violation of the Fourth, Fifth and

Fourteenth Amendments of the United States Constitution.

      123.   Plaintiffs’ two animals were illegal seized, resulting in the death of one

of the animals, as a direct result of Defendants’ illegal conduct.

      124.   Plaintiff seeks a declaration from this Court that Defendants’ actions,

policies, procedures, and conduct in issuing and utilizing fake subpoenas, fake




                                          22
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.23 Filed 05/25/21 Page 23 of 25




complaints, and/or fake summons to illegally seize property are in violation of the

Fourth, Fifth and Fourteenth Amendments of the United States Constitution.

      125.   Plaintiff seeks preliminary and permanent injunctive relief prohibiting

the continued implementation of Defendants’ actions, policies and procedures in

issuing and utilizing fake subpoenas, fake complaints, and/or fake summons to

illegally seize property in violation of the Fourth, Fifth and Fourteenth

Amendments of the United States Constitution.

      WHEREFORE, Plaintiffs request the injunctive and declaratory relief

described herein, compensatory damages in a fair and reasonable amount, for

punitive damages, for reasonable attorney’s fees, for and non-taxable expenses, for

costs, and Plaintiffs pray for such other relief as may be just under the circumstances

and consistent with the purpose of 42 U.S.C. § 1983.


                                    COUNT V
                                   CONVERSION

      126.   Plaintiffs repeats his prior allegations as if fully outlined herein.

      127.   "Conversion is any distinct act of dominion wrongfully exerted over

another's personal property in denial of or inconsistent with his rights therein."

Thoma v. Tracy Motor Sales, Inc., 360 Mich. 434, 438, 104 N.W.2d 360

(1960)(quoting Nelson & Witt v. Texas Co., 256 Mich. 65, 70 (1931)).




                                           23
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.24 Filed 05/25/21 Page 24 of 25




      128.   Defendants City of Wyandotte, Zalewski, Geiger, Carr, and

Gillenwater’s seizure of Plaintiff’s dogs and the holding of the dogs and death of

dog Zoe, is a distinct act of dominion wrongfully exerted over their dogs in denial

of or inconsistent with well-established rights and process rights.

      WHEREFORE, Plaintiffs request relief under applicable law or in equity,

including, without limitation, a judgment and an award of statutory treble damages

and all reasonable costs, interest and attorney fees. M.C.L. § 600.2919a.

                                 Respectfully submitted,

                                 Celeste M. Dunn PLC

                                 /s/ Celeste M. Dunn
                                 P.O. Box 230
                                 Clarkston, Michigan 48347-0230
                                 (248) 701-3467
                                 celestemdunnplc@gmail.com

                                 -and-

                                 Olson PLLC

                                 /s/ Christopher S. Olson
                                 Christopher S. Olson (P58780)
                                 32121 Woodward Avenue
                                 Suite 300
                                 Royal Oak, Michigan 48073
                                 (248) 672-7368
                                 (248) 415-6263 Facsimile
                                 colson@olsonpllc.mygbiz.com
                                 Co-counsel for Plaintiffs
May 24, 2021
Detroit, Michigan



                                          24
Case 2:21-cv-11224-AJT-KGA ECF No. 1, PageID.25 Filed 05/25/21 Page 25 of 25




                                    JURY DEMAND

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

demands a jury trial on all issues so triable.


                                  Respectfully submitted,

                                  Celeste M. Dunn PLC

                                  /s/ Celeste M. Dunn
                                  P.O. Box 230
                                  Clarkston, Michigan 48347-0230
                                  (248) 701-3467
                                  celestemdunnplc@gmail.com
                                  Co-counsel for Plaintiffs

                                  -and-

                                  Olson PLLC

                                  /s/ Christopher S. Olson
                                  Christopher S. Olson (P58780)
                                  32121 Woodward Avenue
                                  Suite 300
                                  Royal Oak, Michigan 48073
                                  (248) 672-7368
                                  (248) 415-6263 Facsimile
                                  colson@olsonpllc.mygbiz.com
                                  Co-counsel for Plaintiffs

May 24, 2021
Detroit, Michigan




                                           25
